DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 08/12/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming system comprising displaying a first progressive award comprising a first quantity of guaranteed occurrences of a designated symbol and cause the displaying of a second progressive award comprising a second quantity of guaranteed occurrences of the designated symbol.  Responsive triggered the first award event associated with a first game cause at least the occurrence of the first quantity of symbols.  Responsive to a second award event trigger a plurality of plays of a second game different from the first game with the second quantity of symbols.  Yoshizawa (US Pub. No. 2009/0233691 A1) teaches a slot machine comprising a game wherein a number of rounds are awarded via retriggering based on designated symbols with the symbols carried over into the next rounds.  However, the Yoshizawa and the other prior art of record lack teaching, making obvious, or anticipating all the features of the above invention regarding the different awarding of different quantities wherein at least the second quantity is for a different game.  Specifically examiner agrees with applicant’s arguments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/5/2021